Citation Nr: 1016037	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-45 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2007, for the grant of service connection and assignment of a 
100 percent rating for asbestos related pleural disease with 
plaques.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and B.V.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 and March 2009 rating 
decisions of the RO in Phoenix, Arizona, which assigned and 
continued an effective date of August 17, 2007, for the grant 
of service connection and assignment of a 100 percent rating 
for asbestos related pleural disease with plaques.  

The appellant testified before the undersigned at a February 
2010 hearing at the RO.  A transcript has been associated 
with the file.

Following the November 2009 Statement of the Case, the 
appellant submitted statements and evidence in support of his 
claim.  The evidence and statements are duplicative of 
evidence and statements previously considered by the RO in 
the rating decisions on appeal and in the Statement of the 
Case.  The Board will proceed to consider the claim.  See 
38 C.F.R. §§ 19.37, 20.1304 (2009)

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant separated from active service in September 
1955.

2.  The first claim for service connection for asbestos 
related pleural disease with plaques was received by the RO 
on August 17, 2007.




CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than August 17, 2007, for service connection and assignment 
of a 100 percent rating for asbestos related pleural disease 
with plaques.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA must satisfy statutory and regulatory notice and duty to 
assist provisions pertaining to claims for compensation 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Compliance with the VCAA is 
not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet.App. 
362, 368 (2001).  The appellant does not contest the material 
facts described below, namely his dates of honorable, active 
service and the date of his initial filing for compensation 
benefits.  The Board has determined that there is no material 
question of fact remaining in this case.  Accordingly, there 
is no additional evidence that may be submitted by the 
appellant that can alter the outcome and the appellant has 
made specific argument regarding the criteria of entitlement, 
as discussed below.  There is no additional assistance that 
VA might provide under the VCAA.  Therefore, any deficiencies 
in VCAA notice or assistance regarding this claim are moot.  
Valiao v. Principi, 17 Vet.App. 299 (2003); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).

II. Earlier Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after an appellant's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year after the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155(c) provides 
that when a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  However, according to the Court, 38 C.F.R. § 3.157 
only applies to a defined group of claims.  See Sears v. 
Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies 
to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established). 

VA medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

The Board has considered the appellant's arguments that he 
should have an earlier effective date.  He argued before the 
undersigned that the effective date should be the point at 
which he began suffering the effects of the disease, sometime 
around 1990.  He has submitted treatment records and a 
December 2008 letter from his private doctor to that effect, 
as well as Internet articles describing the latency of 
asbestos related diseases.  The Board also notes that the 
appellant had indicated in his August 2007 claim that he had 
the disorder beginning in January 2003.  In his October and 
November 2008 Notices of Disagreement to the initial 
effective date determination, the appellant argued for an 
effective date of May 2003, as the appellant reported first 
noticing restrictions on his activities at that time.  None 
of these arguments go to the date of separation from active 
service or date of claim for benefits, the primary 
determinants of effective dates for service connection.  See 
38 C.F.R. § 3.400, supra.  

The RO determined that the appropriate date of service 
connection was August 17, 2007.  The appellant's DD 214 
establishes that he separated from active, honorable service 
in September 1955.  The appellant filed an original 
application for compensation on August 17, 2007, in which he 
claimed entitlement to service connection for asbestos 
related pleural disease with plaques.  Clearly, August 17, 
2007, is more than one year after his separation from active 
service.  Based on the August 17, 2007 claim, service 
connection was granted in March 2008, effective August 17, 
2007. 

The claims file reveals that, prior to August 17, 2007, the 
appellant had never filed a service connection claim of any 
sort.  VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  As mentioned above, the mere presence of medical 
evidence does not establish intent on the part of the veteran 
to seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  The only documentation received prior 
to August 17, 2007, concerns the appellant's marriage and 
proof of his spouse's divorce from a prior husband.  The 
record does not include any communication from the appellant 
or a representative received prior to August 17, 2007, that 
may reasonably be construed as an indication he was seeking 
service connection for asbestos related pleural disease with 
plaques.  The appellant does not contend in his statements or 
testimony before the undersigned that he made any such prior 
claim.

Applying the statute and the regulations cited above, the 
Veteran is not entitled to an effective date earlier than 
August 17, 2007, for the award of service connection. The 
statute is clear.  It states that the effective date of an 
award based on an original claim for service connection 
"shall not be" prior to the date of receipt of claim.  See 38 
U.S.C.A. § 5110.  The regulation is clear.  It states that if 
the claim is not received within one year following 
separation from service, then the effective date is the date 
of claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement 
precedes the date of the claim here.  Thus, the date of claim 
as the later date is the controlling date for the effective 
date assigned under the factual circumstances of this case.  
See 38 U.S.C.A. § 5110(a) (effective date of original claim 
shall not be earlier than the date of receipt of application 
therefor).  Further, the Court has acknowledged that the 
effective date based on an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a casual connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999) citing Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997), and 
Wright v. Gober, 10 Vet. App. 391 (1997).  Stated 
differently, based on the facts in this case, an effective 
date earlier than August 17, 2007, is legally precluded.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than August 17, 
2007, for the grant of service connection and assignment of a 
100 percent rating for asbestos related pleural disease with 
plaques is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


